 


110 HR 1950 IH: To amend title XIX of the Social Security Act to permit local public agencies to act as Medicaid enrollment brokers.
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1950 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mrs. Davis of California (for herself, Mr. Issa, Mr. Hunter, Mr. Bilbray, and Mr. Filner) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to permit local public agencies to act as Medicaid enrollment brokers. 
 
 
1.Permitting local public agencies to Act as Medicaid enrollment brokersSection 1903(b)(4) of the Social Security Act (42 U.S.C. 1396b(b)(4)) is amended by adding at the end the following new subparagraph: 
 
(C) 
(i)Subparagraphs (A) and (B) shall not apply in the case of a local public agency that is acting as an enrollment broker under a contract or memorandum with a State medicaid agency, provided the local public agency does not have a direct or indirect financial interest with any medicaid managed care plan for which it provides enrollment broker services. 
(ii)In determining whether a local public agency has a direct or indirect financial interest with a medicaid managed care plan under clause (i), the status of a local public agency as a contractor of the plan does not constitute having a direct or indirect financial interest with the plan.. 
 
